Order entered January 23, 2020




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-19-00871-CR
                                  No. 05-19-00872-CR

                        HAROLD DUANNE DIXON, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee

                   On Appeal from the 265th Judicial District Court
                                 Dallas County, Texas
                  Trial Court Cause Nos. F19-40428-R & F19-40429-R

                                       ORDER
      Before the Court is appellant’s second motion to extend time to file his brief. We

GRANT the motion and ORDER the brief filed on or before February 20, 2020.




                                                  /s/   CORY L. CARLYLE
                                                        JUSTICE